Title: To Thomas Jefferson from Daniel Bussard, 16 December 1807
From: Bussard, Daniel
To: Jefferson, Thomas


                        
                            Decm. 16th. 1807
                        
                        Permit me to add the enclosed recommendations and testimonials in my favour to those brought in before
                        with Great respect I remain your Obdt. Humbl. Servt
                        
                            Danl. Bussard
                            
                        
                    